DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Noishiki et al., (hereafter Noishiki), US Patent Application Publication No.  2012/0118520 A1 or Kincaid et al., (hereafter Kincaid), US Patent Application Publication No.  2011/0247772 A1, just to mention a couple.
	All of the above references, Noishiki and Kincaid, teach a sheet comprising fine fibers with diameter falling within the claimed range and including a hydrophilic polymer of the same type as claimed with molecular weight and amounts also in the claimed range. They also teach that the fine fibers could be either cellulosic or polymeric, i.e., synthetic and that the sheet, i.e., the layer, can be laminated to a substrate, i.e., a base material; the individual references are discussed below:
Noishiki teaches a microfibrous cellulose (reading on claim 4) composite, i.e., sheet (reading on claim 7) and composite laminate (reading on claim 6); see abstract and ¶-[0101], [0109]. The microfiber having diameter falling within the range of claim 1; see ¶-[0041] and [0050], and including polyethylene oxide and/or polyethylene glycol as part of the emulsion in which the microfibers are dispersed; see ¶-[0062]-[0063] and teaches also that compounds with quaternary ammonium and carboxy groups can be also used along the other emulsifiers (reading on claim 5); see ¶-[0062]-[0066]. Noishiki also teaches the amount of the emulsifier falling within the range of claim 3; see ¶-[0061].
Kincaid teaches fibrous product including fine fibers with fiber diameter falling within the claimed range ¶-[0010], [0021], [0024] and including a hydrophilic polymer, e.g., polyethylene glycol; ¶-[0014], [0060]-[0061] (reading on claims 1 and 7). Kincaid teaches also that the polymers used therein have molecular weights falling with the range of claim 2; see ¶-[0036], and teaches that the microfibers can be synthetic and/or natural 
The references teach molecular weights falling within the claimed range; see for example ¶-[0036] of Kincaid, but do not teach the amount as it is now claimed. However, optimizing the amounts of the additives in a composition is within the levels of ordinary skill in the art and considered obvious absent a showing of unexpected results. Note that example 1 of the current application, no hydrophilic polymer is added with none of the samples have wrinkles (O) or very small amounts of them (∆), i.e., wrinkles, and the results seem to be in the way that the coating was dried. It was also observed that the results were obtained only for fibers which were phosphorylated and it was also shown on examples 2-9 that the amount of the polymer is not critical and thus can be optimized, since the results show that the addition of 5 mass parts/100 mass parts of fibers, see example 7, gives similar results as the addition of greater amounts of the same polymer, but having lower molecular weight.
As for claim 8, the references do not explicitly recites the solid content of the sheet, but such content is obtained by drying the sheet so to obtain a sheet with 1 weight % to 12 weight % of moisture, i.e., 88 to 99% of solid content, and it is well-known in the art that papers/sheets are dried to the equilibrium with the environment, usually between 6 to7% moisture, i.e., 93 to 94% solid content1 and therefore such limitation is at the very least obvious to one of ordinary skill in the art.

	Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over any of Jogikalmath et al., (hereafter Jogikalmath), US Patent Application Publication No.  2014/0170313 A1, Noda et al., (hereafter Noda), US Patent Application Publication No.  2014/0315009 A1, Virtanen, US Patent Application Publication No.  2016/0032530 A1.
	All of the above references, Jogikalmath, Noda, Virtanen and Kawahara, teach a sheet comprising fine fibers with diameter falling within the claimed range and including a hydrophilic polymer of the same type as claimed with molecular weight and amounts also in the claimed range. They also teach that the fine fibers could be either cellulosic or polymeric, i.e., synthetic and that the sheet, i.e., the layer, can be laminated to a substrate, i.e., a base material; the individual references are discussed below:
	See Jogikalmath, Abstract and ¶-[0010]-[0011] for the use of microfibers with diameter falling within the claimed range and the use of cellulose and other synthetic and other natural compounds for the making of the microfibers (reading on claims 1 and 4); ¶-[0019] for the use of polyethylene glycol; ¶-[0016] for the molecular weight (reading on claim 3); ¶-[0032] for the use of compounds having quaternary ammonium groups (reading on claim 5).
	Noda teaches a resin composition and the formation of sheet including nanofibers, with average fiber diameter between 4 to 1000 nm; which falls within the claimed range see abstract and ¶-[0038] and [0100]. Noda teaches that the use of hydrophilic polymers that can be a polyalkylene glycol, including the claimed specie of polyethylene glycol, polyvinyl alcohol, polyethylene oxide; see items 9 and 10 of ¶-[0013] and ¶ [0047]-[0049]. Noda teaches that the dispersion or film/sheet can be added to a substrate, such as a silicon wafer; see ¶-[0066] and the formation of a sheet; see ¶-[0100]. Noda teaches also molecular weight of the hydrophilic polymer(s) falling within the claimed range (reading on claim 3); see ¶-[0080], [0087] and examples. 
	Virtanen teaches the production of paper or board including fine fibers of average diameter falling within the claimed range and including polyethylene oxide (PEO) as part of a wet strength agent; see ¶-[0015]-[0026] and [0031]-[0034]. The molecular weight of the polymers, i.e., wet strength agent that includes PEO falls within the claimed range; see ¶-[0034] and added at amounts that also falls within the claimed range; see ¶-[0036].
	The references teach molecular weights falling within the claimed range; see for example ¶-[0032] of Jogikalmath; ¶-[0080] and [0087] of Noda, ¶-[0034] of Virtanen and ¶-[0183] but do not teach the amount as it is now claimed. However, optimizing the amounts of the additives in a composition is within the levels of ordinary skill in the art and considered obvious absent a showing of unexpected results. Note that example 1 of the current application, no hydrophilic polymer is added and none of the samples having wrinkles (O) or very small amounts of them have them (∆), i.e., wrinkles, and the results seem to be in the way that the coating was dried. It was also observed that the results were obtained only for fibers which were phosphorylated and it was also shown on examples 2-9 that the amount of the polymer is not critical and thus can be optimized, since the results show that the addition of 5 mass parts/100 mass parts of fibers, see example 7, gives similar results as the addition of greater amounts of the same polymer, but having lower molecular weight.
	As for claim 8, the references do not explicitly recites the solid content of the sheet, but such content is obtained by drying the sheet so to obtain a sheet with 1 weight % to 12 weight % of moisture, i.e., 88 to 99% of solid content, and it is well-known in the art that papers/sheets are dried to the equilibrium with the environment, usually between 6 to7% moisture, i.e., 93 to 94% solid content2 and therefore such limitation is at the very least obvious to one of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed August 12, 2021 has been fully considered but they are not persuasive.
Applicants argue that the references do not recognizes the amount of hydrophilic polymer as a result effective variable and thus it cannot optimized or it would not have been obvious to optimize. The arguments are not convincing, because as explained in the Interview summary of July 21, 2021, that KSR decision indicates result effective variable is not the only consideration but that it is obvious to try if there are other considerations, such as reasonable expectation of success. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try” was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was “[o]bvious to try.”...When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Sheet comprising fine fibers and hydrophilic polymers.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        
JAF


    
        
            
        
            
        
            
    

    
        1 See page 535 of Fundamentals of Paper Drying – Theory and Application from Industrial Perspective, by Ghosh cited in the attached PTO-892, as evidence.
        2 See page 535 of Fundamentals of Paper Drying – Theory and Application from Industrial Perspective, by Ghosh cited in the attached PTO-892, as evidence.